DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kurt Jacobs on 03/17/2021 and made of record (see attached interview summary) and it is also noted that the suggestions made by the examiner to advance prosecution were adopted thereby placing the claims in condition for allowance.
It is noted that the instant examiner's amendment is based on applicants' claims filed on 03/15/2021.
The application has been amended as follows: 
In Claim 1,  line 4, after “compounds” add - -, wherein the metal nanowires are embedded in the graphene oxide - -;
In Claim 2, line 2, replace “the smallest” with - - a smallest - -;
In Claim 3, line 1-2, replace “the smallest” with - - a smallest - -;
In claim 20, line 1, replace “The film” with - - The optically transparent and electrically conductive film - -;
In claim 21, line 1, replace “The film” with - - The optically transparent and electrically conductive film - -;
In claim 22, line 1, replace “The film” with - - The optically transparent and electrically conductive film - -;
In claim 23, line 1, replace “The film” with - - The optically transparent and electrically conductive film - -;
In claim 24, line 1, replace “The film” with - - The optically transparent and electrically conductive film - -;
In claim 25, line 1, replace “The film” with - - The optically transparent and electrically conductive film - -;
In claim 26, line 1, replace “The film” with - - The optically transparent and electrically conductive film - -;
In claim 27, line 1, replace “The film” with - - The optically transparent and electrically conductive film - -;
In claim 28, line 1, replace “The film” with - - The optically transparent and electrically conductive film - -;
In claim 31, line 1, replace “the film” with - - the optically transparent and electrically conductive film - -;
In Claim 32, line 2, delete “or reduced graphene oxide”;
Claim 32,  line 7, after “combination thereof” add - -, wherein the metal nanowires are embedded in the graphene oxide - -; and
Claim(s) 8 is cancelled.
STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The amendment filed on 03/15/2021 has mooted the 112 rejections.
The most pertinent prior art known to the Examiner is listed on the attached forms PTO-892 and 1449.  As shown by Yuen, Kim and Kholmanov, the close prior arts of record, transparent and conductive films with metal and carbon nanomaterials are well-known.  However, none of the prior art of record .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/TRI V NGUYEN/Primary Examiner, Art Unit 1764